DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 includes “optionally trace amounts of impurities.”  It is not clear what is being claimed.  If impurities are optional, then they are not impurities.  If it is optional that the impurities be limited to the trace amounts (rather than some other amount), then it is not clear what this language imparts to the claim.  There appear to be no embodiments in the specification which embellish upon this “option.”  
	Claim 2 includes a similar limitation and is indefinite for the same reason.  Each of claims 2-12 depends from claim 1 and is also indefinite. 


	Each of claims 3 and 6 also include both narrow and broad limitations, rendering the scope of these claims indefinite.  
	
The term “oxygen-low environment” in claim 13 is a relative term which renders the claim indefinite. The term “oxygen-low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no set definition as to what level of oxygen does or does not meet the limitation of “oxygen-low.”  The metes and bounds of the claim are unclear.
Claim 14 depends on claim 13 and is also indefinite.

The term “substantially spherical” in claim 13 is a relative term which renders the claim indefinite. The term “substantially spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no description as to what level of sphericity does or does not meet the limitation of “substantially spherical.”  The metes and bounds of the claim are unclear.

In claim 13, step d requires optionally repeating steps a-d.  It is not clear what the metes and bounds of step d are.  The step defines itself by optionally repeating itself prior to its performance.  The metes and bounds of this step are unclear.  

In claim 13 step d recites that “step b comprises placing the powder on top of the previous layer.”  There is insufficient antecedent basis for this limitation in the claim.  it is not clear from the claim which singular layer would be “the” previous layer.  It is suggested that the language “a previous layer” would be more clear.

In claim 13 step d recites that “step b comprises placing the powder on top of the previous layer.”  The metes and bounds of step d of claim 13 are unclear.  In step b, the powder is melted by exposure to an energy beam.  It is not at all clear how the energy beam fusion of step b would result in the powder layer being spread onto a prior layer.  Appropriate correction is required.  
Claim 14 depends from claim 13 and is also indefinite. 

In claim 13 step d recites that steps a-d are repeated.  Claim 13 requires that “step b comprises placing the powder on top of the previous layer.”  The metes and bounds of step d of claim 13 are unclear.  In step a, it is required that the powder layer is spread onto a “base plate.”  Now step d requires that this is repeated except that it is different from what happened prior, because the powder is not spread on a base plate.  Therefore step a is required to be repeated but to not actually be repeated.  While applicant is their own lexicographer (MPEP 2111.01), to advance prosecution the examiner suggests that this specific issue may be resolved by deleting “on a base plate” from step a.  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,057,045 (hereinafter “Wojcieszynski”).
Regarding claim 1, the examiner notes that the limitation “3D-printed product” is a product-by-process limitation.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Applicant is further directed to MPEP 2113.  In the instant case, the limitations do not appear to limit the claim any further than what is already required elsewhere.  
Wojcieszynski teaches a high speed steel article used for cutting tools and other applications which require very high wear resistance (see Background of the Invention).  Wojcieszynski teaches that the article is powder-metallurgically produced (Summary of the invention).  Wojcieszynski teaches a composition that overlaps the claimed composition (see Summary of the Invention and claim 1).  The 
Element
Claim 1
Claim 1
Wojcieszynski 
C
W
Cr
Co
Mo
V
“optionally” impurities
Fe
2.47-2.55
10-12
3.5-4.5
14-18
4-6
5-8
Trace
balance
2.47-2.55
11
4
16
5
6.3
Trace
balance
2.4-3.9
9.0-11.5
3.75-4.75
8.5-16
4.75-10.75
4.0-10.0
“incidental”
balance


The composition of Wojcieszynski overlaps the ranges as claimed, establishing a prima facie case of obviousness for the compositional ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wojcieszynski teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
	Regarding wherein the product comprises 20-30% carbides, Wojcieszynski does not describe a carbide content of the high speed steel.  However, Wojcieszynski teaches an overlapping composition, made by powder metallurgy, and that the product is subjected to a hardening treatment followed by multiple tempering treatments (see cols. 3-5).  Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  Thus, the claimed properties that are not taught in the prior art would have flowed naturally from following the teachings of the prior art, as the overlapping composition, when 
In the alternative, the carbide content of Wojcieszynski is not disclosed, however it would have been obvious to the skilled artisan to have made a product which yielded similar results because the hardness values taught by Wojcieszynski are overlapping those that were disclosed by applicant in the inventive steels (Applicant’s Table 1).   It would have been no more than a routine investigation to have yielded the part that is functionally the same through the methods disclosed by Wojcieszynski.
Regarding claim 2, The composition of Wojcieszynski overlaps the ranges as claimed, establishing a prima facie case of obviousness for the compositional ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wojcieszynski teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
Regarding claims 3-5, Wojcieszynski does not describe a carbide content of the high speed steel.  However, Wojcieszynski teaches an overlapping composition, made by powder metallurgy, and that the product is subjected to a hardening treatment followed by multiple tempering treatments (see cols. 3-5).  Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  Thus, the claimed properties that are not taught in the prior art would have flowed naturally from following the teachings of the prior art, as the overlapping composition, when treated by similar heat treatments as applicant’s product, would have reasonably been expected to have yielded similar results.  
In the alternative, the carbide content of Wojcieszynski is not disclosed, however it would have been obvious to the skilled artisan to have made a product which yielded similar results because the hardness values taught by Wojcieszynski are overlapping those that were disclosed by applicant in the 
Regarding claim 6, Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  The hardness values overlap the claimed values, establishing a prima facie case of obviousness. 
Regarding claims 7-8, Wojcieszynski teaches that the product is a hob for cutting gears (see Background of the Invention, Summary of the invention).  The hob for cutting gears includes curved channels inherently.  MPEP 2112.  
Regarding claims 9-10, Wojcieszynski teaches that the product is a hob for cutting gears (see Background of the Invention, Summary of the invention).  

Claims 1-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,361,704 A1 (hereinafter “Beste”), in view of US 6,057,045 (hereinafter “Wojcieszynski”).
Regarding claim 1, the examiner notes that the limitation “3D-printed product” is a product-by-process limitation.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Applicant is further directed to MPEP 2113.  In the instant case, the limitations do not appear to limit the claim any further than what is already required elsewhere.  
Beste teaches a metal multiphase material and a manufacturing method (see title).  Beste teaches that the method makes a product with carbides in a metal matrix (see [0001], [0002]).  Beste teaches that the method includes melting a powder using an additive manufacturing machine such as a 
Beste does not teach an alloy as claimed.  Beste does not further specify what alloy may be used with the invention.
Wojcieszynski teaches a high speed steel article used for cutting tools and other applications which require very high wear resistance (see Background of the Invention).  Wojcieszynski teaches that the article is powder-metallurgically produced (Summary of the invention).  Wojcieszynski teaches a composition that overlaps the claimed composition (see Summary of the Invention and claim 1).  The composition of the steel of Wojcieszynski is compared with the claimed alloy in the chart below (values in weight %).  
Element
Claim 1
Claim 1
Wojcieszynski 
C
W
Cr
Co
Mo
V
“optionally” impurities
Fe
2.47-2.55
10-12
3.5-4.5
14-18
4-6
5-8
Trace
balance
2.47-2.55
11
4
16
5
6.3
Trace
balance
2.4-3.9
9.0-11.5
3.75-4.75
8.5-16
4.75-10.75
4.0-10.0
“incidental”
balance


The composition of Wojcieszynski overlaps the ranges as claimed, establishing a prima facie case of obviousness for the compositional ranges.  It would have been obvious to one of ordinary skill in the art 
	Regarding wherein the product comprises 20-30% carbides, Wojcieszynski does not describe a carbide content of the high speed steel.  However, Wojcieszynski teaches an overlapping composition, made by powder metallurgy, and that the product is subjected to a hardening treatment followed by multiple tempering treatments (see cols. 3-5).  Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  Thus, the claimed properties that are not taught in the prior art would have flowed naturally from following the teachings of the prior art, as the overlapping composition, when treated by similar heat treatments as applicant’s product, would have reasonably been expected to have yielded similar results.  
In the alternative, the carbide content of Wojcieszynski is not disclosed, however it would have been obvious to the skilled artisan to have made a product which yielded similar results because the hardness values taught by Wojcieszynski are overlapping those that were disclosed by applicant in the inventive steels (Applicant’s Table 1).   It would have been no more than a routine investigation to have yielded the part that is functionally the same through the methods disclosed by Wojcieszynski.
It would have been obvious to one of ordinary skill in the arta t time of invention to have practiced the additive manufacturing (3D printing) method of Beste, and to have used the high speed steel powder as taught by Wojcieszynski, because Wojcieszynski teaches that the steel has high hardness and wear resistance even at elevated temperatures (Background of the Invention).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 
Regarding claim 2, The composition of Wojcieszynski overlaps the ranges as claimed, establishing a prima facie case of obviousness for the compositional ranges.  It would have been obvious 
Regarding claims 3-5, Wojcieszynski does not describe a carbide content of the high speed steel.  However, Wojcieszynski teaches an overlapping composition, made by powder metallurgy, and that the product is subjected to a hardening treatment followed by multiple tempering treatments (see cols. 3-5).  Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  Thus, the claimed properties that are not taught in the prior art would have flowed naturally from following the teachings of the prior art, as the overlapping composition, when treated by similar heat treatments as applicant’s product, would have reasonably been expected to have yielded similar results.  
In the alternative, the carbide content of Wojcieszynski is not disclosed, however it would have been obvious to the skilled artisan to have made a product which yielded similar results because the hardness values taught by Wojcieszynski are overlapping those that were disclosed by applicant in the inventive steels (Applicant’s Table 1).   It would have been no more than a routine investigation to have yielded the part that is functionally the same through the methods disclosed by Wojcieszynski.
Regarding claim 6, Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  The hardness values overlap the claimed values, establishing a prima facie case of obviousness. 
Regarding claims 7-8, Wojcieszynski teaches that the product is a hob for cutting gears (see Background of the Invention, Summary of the invention).  The hob for cutting gears includes curved channels inherently.  MPEP 2112.  Alternatively, Beste clearly envisions that the work contains channels of the sort ([0043]-[0044] and Fig 4A-4C).

Regarding claim 13, Beste in view of Wojcieszynski is applied as stated above.  Beste teaches that the method uses a Selective additive manufacturing such as a ARCAM system ([0021]-[0026]).   Beste teaches that a powder layer is provided which is locally melted to form a melt pool ( Fig 1A, [0021]-[0030] and Figs 2 and 3, see also [0036]-[0040]).  Beste teaches an oxygen free environment (see [0037]-[0040]).  Beste teaches a gas atomized powder ([0033]), believed to meet “substantially spherical.” Beste teaches solidification and repeating (see Fig 1A and [0037]-[0039]).  
Beste teaches that the work is heated as it is manufactured (see [0042]).  Beste does not teach a temperature of the preheating.  It would have ben obvious to one of ordinary skill in the art at time of invention to have optimized the preheating temperature for the given manufacturing time, beam energy, beam size, material composition, size of the body, shape of the body etc. as Beste teaches that these factors will be directed to optimizing the temperatures used for the local melting ([0042]).  
It would have been obvious to one of ordinary skill in the arta t time of invention to have practiced the additive manufacturing (3D printing) method of Beste, and to have used the high speed steel powder as taught by Wojcieszynski, because Wojcieszynski teaches that the steel has high hardness and wear resistance even at elevated temperatures (Background of the Invention).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 
Regarding claim 14, Beste teaches that the work is heated as it is manufactured (see [0042]).  Beste does not teach a temperature of the preheating.  It would have ben obvious to one of ordinary skill in the art at time of invention to have optimized the preheating temperature for the given manufacturing time, beam energy, beam size, material composition, size of the body, shape of the body .  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,361,704 A1 (hereinafter “Beste”), in view of US 6,057,045 (hereinafter “Wojcieszynski”), And further in view of US 4869625 A (hereinafter “Stone).
Regarding claims 9-12, Beste in view of Wojcieszynski is applied as stated above.  of Beste in view of Wojcieszynski do not describe drills or skiving tools.  
 Stone teaches a combination of skiving and drilling tool (title, Fig 1-5).  Stone teaches that the tool is able to perform two separate operations when operated clockwise and counter clockwise (see cols. 1-2).  Stone teaches that the tool replaces two tools, thus saving time and money (cols. 1-2 and col. 4 ll 60-68).  
It would have been obvious to one of ordinary skill in the arta t time of invention to have practiced the additive manufacturing (3D printing) method of Beste, and to have used the high speed steel powder as taught by Wojcieszynski, because Wojcieszynski teaches that the steel has high hardness and wear resistance even at elevated temperatures (Background of the Invention), and further to ave made the skiving/drilling tool of Stone because Stone teaches that the tool replaces two tools, thus saving time and money (cols. 1-2 and col. 4 ll 60-68).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734